IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JEFFREY A. SIEGMEISTER,                NOT FINAL UNTIL TIME EXPIRES TO
STATE ATTORNEY FOR THE                 FILE MOTION FOR REHEARING AND
THIRD JUDICIAL CIRCUIT OF              DISPOSITION THEREOF IF FILED
FLORIDA,
                                       CASE NO. 1D16-3095
      Appellant,

v.

L. J. JOHNSON,

      Appellee.

_____________________________/

Opinion filed September 6, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Arthur I. Jacobs, Richard J. Scholz, and Douglas A. Wyler of Jacobs, Scholz &
Associates, LLC, Fernandina Beach, for Appellant.

Joseph W. Little, Gainesville, and Kevin "Kit" Carson, Lake City, for Appellee.




PER CURIAM.

       Appellant seeks review of an order styled “Final Judgment for Plaintiff.”

The order said the court was “find[ing] in favor of the Plaintiff,” but was retaining

jurisdiction “to entertain any additional relief that the parties may seek and be
entitled to based upon [the] ruling.” Finding that this order is not an appealable

final order, we dismiss.

       Generally, an order is final and ripe for appeal when “the order in question

constitutes an end to the judicial labor in the cause, and nothing further remains to

be done by the court to effectuate a termination of the cause as between the parties

directly affected.” See S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.

1974); see also Caufield v. Cantele, 837 So. 2d 371, 375 (Fla. 2002) (“A final

judgment is one which ends the litigation between the parties and disposes of all

issues involved such that no further action by the court will be necessary.”). Here,

the “Final Judgment” reserves jurisdiction to consider requests for additional relief

and therefore contemplates additional judicial labor.

       DISMISSED.

WINOKUR, JAY, and WINSOR, JJ., CONCUR.




                                         2